IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                          : NO. 156
                                :
FINANCIAL INSTITUTIONS APPROVED : DISCIPLINARY RULES
AS DEPOSITORIES FOR FIDUCIARY   :
ACCOUNTS                        : DOCKET
                                :
                                :


                                         ORDER


PER CURIAM


         AND NOW, this 30th day of January, 2018, it is hereby Ordered that the financial

institutions named on the attached list are approved as depositories for fiduciary accounts

in accordance with Pa.R.D.E. 221.